Citation Nr: 1506268	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran submitted additional medical evidence in support of her claim.  Rather than waive RO consideration of the newly submitted evidence, she specifically requested remand of her case to the RO.  A supplemental statement of the case must be furnished to the Veteran when additional pertinent evidence is received after a statement of the case is issued.  38 C.F.R. § 19.31 (2014).

Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case. Id.; 38 C.F.R. § 20.1304(c) (2014).  Thus, remand is required.

Additionally, at the March 2014 video conference hearing, the Veteran indicated she received private treatment from Dr. Timothy Hail.  These records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any relevant outstanding VA and non-VA records pertaining to her cervical spine disability that are not already of record.  These should be sought.  

2.  Take appropriate measures to request copies the Veteran's treatment records from Dr. Timothy Hail, who reportedly has treated the Veteran off and on since the mid 1980's.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, readjudicate the appeal in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to the February 2012 SOC) and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

